Citation Nr: 1204903	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  07-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial rating greater than 20 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that assigned 10 percent ratings for peripheral neuropathy of the right and left lower extremities, after granting service connection for the same.  

The Veteran testified before the undersigned Veteran's Law Judge in August 2009. A transcript of the hearing is of record.  Most recently, in October 2009, the Board remanded the issues on appeal.  In March 2011, the Appeals Management Center (AMC) issued a rating decision granting increased ratings of 20 percent for both the Veteran's service connected right and left lower extremity peripheral neuropathy, effective January 13, 2006, his date of claim.  


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the left lower extremity is manifested throughout the rating period on appeal by no more than incomplete, moderate paralysis.

2.  The Veteran's peripheral neuropathy of the right lower extremity is manifested throughout the rating period on appeal by no more than incomplete, moderate paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Codes (DCs) 8699-8621 (2011).

2.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, DCs 8699-8621 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claims for bilateral peripheral neuropathy of the lower extremities arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA treatment records.   The Veteran also submitted private treatment records from Drs. Weihl, Stickland, and Arnold.  

Next, the Veteran was afforded VA examinations in February 2007, December 2009 and July 2011.  Although the December 2009 VA examination did not contain a Nerve Conduction Study (NCS) or electromyography (EMG) testing, the July 2011 VA examination included this additional testing.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disabilities under the applicable rating criteria.  

The Board notes that the Veteran's most recent examination is now in excess of six months old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral peripheral neuropathy of the lower extremities since the July 2011 VA examination.  

Pursuant to the October 2009 Remand, the RO was instructed to (1) request outstanding VA treatment records from the VA Medical Center (VAMC) in Dallas, Texas, (2) obtain release forms authorizing VA to request records from a Dr. Weihl and any other provider who may have treated the Veteran for peripheral neuropathy of the bilateral lower extremities, and (3) schedule the Veteran for a VA examination to include electromyography (EMG) and a nerve conduction study (NCS).  

The RO requested records from the Dallas VAMC but determined they were unavailable and all efforts to obtain such records had been exhausted and further attempts would be futile.  The Veteran was contacted and indicated that he had never been treated at the Dallas VAMC.  Other VA treatment records were obtained.  Moreover, in a January 2011 letter, the RO requested that the Veteran complete and return a VA Form 21-4142, Authorization and Consent to Release Information, so that VA could request treatment records from Dr. Weihl and any other provider who may have treated him for peripheral neuropathy of the bilateral lower extremities.  The Veteran did not comply with this request.  Further, as discussed above, VA examinations were completed in December 2009, with a follow-up examination in July 2011 which included EMG and NCS testing.  Based on the battery of tests completed the VA examiner provided a diagnosis of the severity of the Veteran's bilateral peripheral neuropathy of the lower extremities.  A September 2011 Supplemental Statement of the Case was issued and the case is once again before the Board.  The Board finds that the requested development has been completed.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for his bilateral peripheral neuropathy of the lower extremities.  As such, the claims require consideration of the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The RO granted service connection for peripheral neuropathy of the right and left lower extremities in an April 2007 rating decision.  A 10 percent evaluation was granted for each lower extremity.  During the pendency of the appeal, a March 2011 rating decision increased the disability evaluations from 10 percent to 20 percent for both his right and left lower extremities, effective his date of claim.  

The Veteran's service-connected peripheral neuropathy of the lower extremities is currently rated as 20 percent disabling (i.e., 20 percent for the right and 20 percent for the left lower extremity) under 38 C.F.R. § 4.124a, Diagnostic Codes 8699-8621 (2011) (providing ratings for neuritis of the external popliteal nerve (common peroneal)).  The ratings for Diagnostic Code 8621 use the schedule for Diagnostic Code 8521, which provides ratings for paralysis (complete and incomplete) of the external popliteal nerve.  

Diagnostic Code 8521 provides that moderate incomplete paralysis is rated as 20 percent disabling and severe incomplete paralysis is rated as 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated as 40 percent disabling.  Additionally, Diagnostic Code 8721 provides a rating for neuralgia of the external popliteal nerve also via Diagnostic Code 8521.

The term 'incomplete paralysis' with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The words such as 'moderate' and 'severe' are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6 (2011).

After reviewing the evidence of record, the Board finds that, overall, such evidence does not support findings that the Veteran's service-connected peripheral neuropathies of the right and left lower extremities warrant evaluations in excess of 20 percent.


In finding that higher ratings are not warranted, the Board has considered a March 2006 private treatment record which noted that the Veteran had peripheral neuropathy with sensation perhaps slightly blunted.  A February 2007 VA examination reflects that the Veteran had good pedal pulses.  His lower extremities showed absent patellar reflexes, weak Achilles reflexes, and intact light touch sensation.  He had decreased sharp touch sensation below the mid calf and absent vibratory sensation in the ankles and feet.  Lower extremity EMG and nerve conduction studies showed early axonal-type sensorimotor polyneuropathy.  The Veteran was diagnosed with bilateral lower extremity diabetic peripheral neuropathy.  

A May 2007 note from the Veteran's private treating physician opined that the Veteran had moderate disability due to diabetic peripheral neuropathy of the feet.  The Board has considered numerous VA treatment records and his August 2009 BVA Hearing testimony where he reported complaints of chronic pain in his feet.   Significantly, despite his reports of pain, intact gait was noted.  See August 2011, May 2011, January 2011, May 2010, April 2010 VA treatment records.  The Board has taken into consideration an October 2009 VA treatment record which reflects absent neurological sensation in several of the Veteran's toes and decreased sensation elsewhere.  Moreover, a July 2009 VA treatment record reflected neurological testing which noted absent protective sensation with 5.07 Semmes Weinstein monofilament (SWMF) at the balls of the both feet and at toes 4 and 5 on the left and intact elsewhere. 

The Veteran underwent a December 2009 VA examination which noted complaints of numbness and tingling in his feet.  The Veteran reported feeling like he is walking on a roll of quarters at the balls of both feet whenever he stands and walks. He reported constant pain and flare-ups with activity, when he forgets his inserts and with elevation of the feet for more than an hour.  The VA examiner noted that sensation gradually improved distally.  No muscle wasting or atrophy was identified. Neurological testing reflected 5/5 strength in all muscle groups of the lower extremities and normal tone.  Sensation to monofilament and vibration and temperature was diminished in the feet bilaterally, with no sensation in the toes or the ball of the foot.  It was noted that the Veteran was able to heel and toe walk without a problem.  Dorsalis pedis and posterior tibial pulses were +1 bilaterally.  The Veteran was diagnosed with diabetic neuropathy of the bilateral feet with no paralysis in either lower extremity. 

The Veteran underwent an additional VA examination in July 2011.  He reported that he developed paresthesias to his feet bilaterally which have progressed to now anesthesias to bilateral toes on both feet bilaterally.  The Veteran stated that he has dysesthesias to his feet in the way of sharp pains which are constantly present and chronic throughout the day and increase with prolonged periods of standing and walking.  The Veteran reported taking gabapentin 800 mg 3 times a day and amitriptyline 20 mg 1 time a night.  The Veteran indicated that he wears shoe inserts which greatly help reduce the amount of pain he experiences in his feet.  

Examination of the lower extremities reflected that posterior tibialis and dorsalis pedis pulses were palpable bilaterally.  Examination showed absent vibratory sensation to the bony landmarks of the feet bilaterally.  Proprioception was intact.  The Veteran had loss of sensation to monofilament testing in a sock-like distribution to the medial and lateral malleoli of the feet, bilaterally.  There was no evidence of paralysis and the Veteran demonstrated movement of the ankles and toes without difficulty.  He was diagnosed with moderate peripheral neuropathy of the bilateral lower extremities, with no evidence of paralysis.  Following EMG and NCS testing the examiner concluded that the Veteran had electrophysiological evidence of peripheral polyneuropathy in the lower extremities, mixed in nature and graded mild to moderate. 

Despite the complaints and findings noted above, the overall disability picture is not found to be comparable to severe incomplete paralysis of the external popliteal nerve.  Rather, both the Veteran's private physician and the VA examiners have characterized the Veteran's complaints and symptomatology as being moderate in nature.  In finding that a higher rating is not warranted, the Board again notes that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.121a.

In conclusion, the Board finds that the Veteran's disability picture, for each lower extremity, is not most nearly approximated by the next-higher 30 percent evaluation.  Further, the Board finds that the clinical evidence, as detailed above, does not show distinct time periods exhibiting symptoms warranting staged evaluations.  Consequently, the Board finds that the currently assigned 20 percent ratings throughout the rating period on appeal appropriately reflect the clinically established impairment experienced by the Veteran.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has also considered the statements of the Veteran that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms of numbness and pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's bilateral peripheral neuropathy of the lower extremities -has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Based on the evidence, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's service-connected bilateral peripheral neuropathy of the lower extremities. 

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's bilateral peripheral neuropathy of the lower extremities was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a rating in excess of 20 percent for either his right or left lower extremity peripheral neuropathy is not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's bilateral peripheral neuropathy of the lower extremities includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his bilateral peripheral neuropathy of the lower extremities, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, at the Veteran's August 2009 BVA hearing he indicated that he was still working.  See BVA Hearing Transcript (T.) at 10.  Subsequent VA records reflect his continued employment.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

A rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.

A rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


